United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
                    IN THE UNITED STATES COURT OF APPEALS              December 2, 2003
                            FOR THE FIFTH CIRCUIT
                                                                   Charles R. Fulbruge III
                                                                           Clerk

                                 No. 02-61090
                               Summary Calendar


                                 FAIZ RASOOL,

                                                                    Petitioner,

                                     versus

                    JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                         BIA No. A72-021-932
                         --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Faiz Rasool, a native and citizen of Pakistan, petitions this

court for review of the Board of Immigration Appeal’s (“BIA”)

affirmance     of    the   Immigration     Judge’s   (“IJ”)    final   order     of

removal.     While Rasool concedes that he is removable, he argues

that the IJ erred in denying his contested motion to terminate the

removal proceedings to permit him to pursue his application for

adjustment     of    status   with   the   Immigration   and    Naturalization

Service.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     On a petition for review of a BIA decision, we review factual

findings for substantial evidence and questions of law de novo.

Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001).                             “We

accord   deference     to    the   BIA’s       interpretation            of   immigration

statutes unless the record reveals compelling evidence that the

BIA’s interpretation is incorrect.”                 Mikhael v. INS, 115 F.3d 299,

302 (5th Cir. 1997).        While we normally only review the decision of

the BIA, when, as in this case, the BIA adopts the IJ’s decision

without opinion, we review the IJ’s decision.                      Id.

     The BIA has consistently held that “so long as the enforcement

officials of the Service choose to initiate proceedings against an

alien and to prosecute those proceedings to a conclusion, the

immigration judge and the Board must order deportation if the

evidence    supports    a    finding      of    deportability            on    the   ground

charged.”   In re Yazdani, 17 I. & N. Dec. 626, 630 (BIA 1981); see

also In re Singh, 21 I. & N. Dec. 427, 435 (BIA 1996); In re Wong,

13 I. & N. Dec. 701, 703 (BIA 1971).                      Rasool’s argument to the

contrary is without merit.          As the IJ did not have discretionary

authority to terminate the removal proceedings against Rasool, he

did not err in denying Rasool’s motion to terminate the removal

proceedings.    See Lopez-Telles v. INS, 564 F.2d 1302, 1304 (9th

Cir. 1977); Panova-Bohannan v. Ashcroft, 74 Fed. Appx. 424, 425-26

(5th Cir. 2003)(unpublished).

     Rasool    also    argues      that       the    IJ    erred     in       denying   his



                                          2
application for voluntary departure.           We lack jurisdiction to

consider this claim.          8 U.S.C. § 1252(a)(2)(B)(i); See Eyoum v.

INS, 125 F.3d 889, 891 (5th Cir. 1997).

          Rasool’s petition for review is DENIED.




G:\opin-sc\02-21355.opn.wpd           3